Citation Nr: 0006407	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  97-17 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment for the cost of an in-home spa as a 
necessary part of outpatient care under the Home Improvement 
and Structural Alterations (HISA) program.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from June 1972 to 
September 1974.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 adverse decision by the 
Director of the West Palm Beach, Florida, Department of 
Veterans Affairs Medical Center (VAMC).


FINDINGS OF FACT

1.  An in-home spa is not feasible and medically necessary, 
and it is not the most economical and effective method of 
treatment for the appellant.

2.  "Spas" are specifically precluded from those items 
chargeable under the HISA program pursuant to VA Directive 
97-024.


CONCLUSION OF LAW

The criteria for payment for the cost of an in-home spa as a 
necessary part of outpatient care under the Home Improvement 
and Structural Alterations (HISA) program are not met.  
38 U.S.C.A. §§ 1710(a), 1717, 5107 (West 1991); 38 C.F.R. 
§ 17.150 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to payment under the Home 
Improvements and Structural Alterations (HISA) program for 
the cost of an in-home spa as a necessary part of outpatient 
care.  In support of his claim, he submitted VA treatment 
records that include a March 1996 treatment note showing the 
"[p]atient would benefit from the use of a home spa for his 
multiple orthopedic [sic] problems" and a prescription (Rx) 
form from a VA physician showing "therapeutic spa w/ [with] 
enclosure."  Also, the appellant submitted two estimates for 
a spa.  There is no evidence of record showing that a home 
spa has to date been purchased without VA authorization.

The West Palm Beach VAMC Director denied this claim, 
initially, in March 1996.  It was also denied in March 1997 
by the VAMC HISA Committee, which was developed subsequent to 
the claim to review claims under the HISA program.  In the 
March 1997 denial, it was stated that "Central Office, 
Prosthetic Sensory Aids Service have determined that swimming 
pools, spas, and hot tubs do not qualify under the guidelines 
of the HISA program." (no citation given).

It is noted that the appellant is a full-time employee of the 
West Palm Beach Medical Center.  He served on active duty 
from June 1972 to September 1974, and he appears to be 
service connected for loss of use of one hand and one foot 
(100%), hypertension (10%), systemic condition (0%), urinary 
tract condition (0%), brain or spinal cord condition (0%), 
and malunion of the lower jaw (0%).  The claims folder has 
been reconstructed, with the original rating decision(s) 
awarding service connection missing.

In January 2000, the Board requested an expert medical 
opinion from the Veterans Health Administration (VHA) on the 
following questions:  Is a home spa feasible and medically 
necessary as part of the outpatient care for which the 
appellant is eligible under 38 U.S.C.A. 1712 ?  Is a home spa 
necessary or appropriate for the effective and economical 
treatment of the appellant?

An expert medical opinion dated February 2000 from T.N. 
Monga, M.D., Chief, Physical Medicine and Rehabilitation 
Service at the Houston, Texas, VAMC was thereafter received.  
Dr. Monga reviewed the facts of this case along with 
pertinent HISA guidelines and medical literature on 
hydrotherapy.  The physician noted that hydrotherapy, or 
therapeutic heat application, is not a cure for pain or 
muscle spasm, and that it provides only temporary effects.  
The physician further noted that his research failed to 
disclose any pertinent studies on the benefits of home spas 
in the management of pain.  Dr. Monga concluded as follows:

I do not consider "home spa" as a HISA 
item.  There is no evidence in the 
literature that a home spa is indicated 
or beneficial in management of pain.  
Over the past 23 years of my practice in 
Physical Medicine and Rehabilitation, I 
have not prescribed a home spa.  A home 
spa is not a feasible and medical 
necessity.  It is also not the most 
economical and effective method of 
treatment as the effects of hydrotherapy 
are temporary.


ANALYSIS

According to the pertinent law and regulation, as part of the 
medical services furnished to veterans with a service-
connected disability (See 38 U.S.C.A. § 1710(a)), the 
Secretary may furnish home health services where the 
Secretary finds such services to be necessary or appropriate 
for the effective and economical treatment of the veteran's 
disability.  38 U.S.C.A. § 1717(a) (emphasis added).  Such 
services may include reimbursement for improvements or 
structural alterations to any setting in which the veteran is 
residing.  38 U.S.C.A. § 1717(b).  In addition, VA 
regulations provide that prosthetic and similar appliances, 
including therapeutic and rehabilitative devices, such as a 
lift for invalids, may be purchased for any veteran upon a 
determination of feasibility and medical need provided that 
is a necessary part of outpatient care.  38 C.F.R. § 17.150 
(emphasis added).

The VHA has issued directives to provide guidance for 
furnishing HISA program services to eligible veterans and 
specifically excluded installations of Spa, hot tubs, and 
Jacuzzi-type tubs from the items chargeable under the HISA 
program.  VHA Directive 97-024.

Having reviewed the relevant facts in this case along with 
the pertinent law, the Board finds that the criteria for 
payment of the cost of an in-home spa under the HISA program 
are not met.  While the appellant's VA physician stated that 
he would benefit from the use of a spa for multiple 
orthopedic problems, this statement does not satisfy the HISA 
requirement that the requested improvement or alteration is 
both feasible and medically necessary as part of outpatient 
care, or that it is necessary or appropriate for effective 
and economical treatment.  Pursuant to the Board's request 
for a VHA opinion, Dr. Monga provided his expert medical 
opinion in this matter.  Dr. Monga indicated that a home spa 
is not a feasible and medical necessity in the appellant's 
case, and that a home spa is not the most economical and 
effective method of treatment.  Additionally, we observe that 
spas, such as the type sought by the appellant, are 
specifically precluded from those items chargeable under the 
HISA program pursuant to VA Directive 97-024.  Therefore, the 
Board finds that the appellant's claim must be denied.


ORDER

Payment for the cost of an in-home spa as a necessary part of 
outpatient care under the HISA program is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

